Exhibit 10.5
 
DEBT CONVERSION AGREEMENT


This Debt Conversion Agreement (“Agreement”) is effective as of March 12, 2010,
by and between Gulf United Energy, Inc., a Nevada corporation (the “Company”)
and James M. Askew (“Investor”).


WHEREAS, the Company and Investor are parties to that certain promissory note
dated April 10, 2007 (the “Note”);


WHEREAS, on March 11, 2010, Investor executed a letter agreement pursuant to
which Investor forgave all accrued and unpaid interest due under the Note
through March 11, 2010.


WHEREAS, as of March 12, 2010, there was an aggregate of $1,639,685 of
outstanding principal due under the Note;


WHEREAS, the Company and Investor desire to convert $400,000 of the outstanding
principal (the “Debt”) into 40,000,000 shares of the Company’s restricted common
stock (the “Shares”);


WHEREAS, subsequent to the conversion of the Debt into the Shares, there will be
an aggregate of $1,239,685 of principal remaining under the Note;


WHEREAS, upon the execution of this Agreement, the Company will issue Investor a
new promissory note, in the form attached hereto as Exhibit A (the “New Note”),
representing an amount of principal equal to $1,089,685 due under the Note and
not converted hereunder, bearing interest at the rate of 10% per annum, with the
remaining $150,000 of the principal amount due under the Note being payable by
the Company to Investor in cash.


NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:


1.           Investor agrees to convert the Debt into the Shares and to accept
the New Note as payment for the principal amount of the Note not converted
hereunder.  The Company shall thereafter issue to Investor or as Investor
directs the Shares, provided, however, that 20,000,000 of the Shares will not be
issuable to Investor until three days after the Company’s amendment to its
articles of incorporation to increase its authorized shares of common stock
becomes effective.  The Company deliver certificates representing the Shares as
well as the New Note to Investor or as Investor otherwise directs promptly
following the execution of this Agreement.  The Company shall make the cash
payment of $150,000 to Investor via certified check or wire transfer
concurrently upon the execution of this Agreement.
 
2.           Representations and Warranties
 
The Investor hereby represents and warrants that:
 
A.           Purchase for Investment.  The Investor is acquiring the Shares and
the New Note for his own account and not with a view to or for sale in
connection with the distribution thereof (other than a private sale).  The
Investor has been advised that the Shares and the New Note to be issued and sold
hereunder have not been registered under the Securities Act of 1933, as amended
(“Securities Act”), or applicable state securities laws and that they must be
held indefinitely unless the offer and sale thereof are subsequently registered
under the Securities Act or any exemption from such registration is
available.  The Investor understands and agrees that the Shares and the New Note
will be issued with a restrictive legend to the effect that: “THE SECURITIES
REPRESENTED HEREBY MAY NOT BE TRANSFERRED UNLESS (I) SUCH SECURITIES HAVE BEEN
REGISTERED FOR SALE PURSUANT TO THE SECURITIES ACT OF 1933, AS AMENDED, (II)
SUCH SECURITIES MAY BE SOLD PURSUANT TO RULE 144, OR (III) THE COMPANY HAS
RECEIVED AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO IT THAT SUCH TRANSFER
MAY LAWFULLY BE MADE WITHOUT REGISTRATION UNDER THE SECURITIES ACT OF 1933 OR
QUALIFICATION UNDER APPLICABLE STATE SECURITIES LAWS.  NOTWITHSTANDING THE
FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT SECURED BY THE SECURITIES.”
 
-1-

--------------------------------------------------------------------------------


B.           Investment Risk.  Because of the Investor’s financial positions and
other factors, the transactions contemplated by this Agreement may involve a
high degree of financial risk, and the Investor understands they may lose their
entire investment in the Shares and the New Note.
 
C.          Access to Information.  Investor has all been afforded the
opportunity to discuss the transaction with legal and accounting professionals
and to examine and evaluate the financial impact of the transactions
contemplated herein.
 
D.          Ability.  This Agreement has been duly executed and delivered by
Investor and constitutes a binding, and enforceable obligation of the Investor.
 
E.           Third Party Consent.  No authorization, consent, or approval of, or
registration or filing with, any governmental authority or any other person is
required to be obtained or made by the Investor in connection with the
execution, delivery, or the Company’s performance of this Agreement.
 
F.           Accredited Investor.  The Investor (i) has such knowledge and
experience in financial and business matters that Investor is capable of
evaluating the merits and risks of the purchase of the Shares, (ii) has a net
worth significantly in excess of the amount of the purchase price for the Shares
and is able to bear the economic risk of a complete loss on the purchase of the
Shares, and (iii) is an “accredited investors” as that term is defined in Rule
501(a) of Regulation D under the Securities Act.
 
3.           Miscellaneous
 
A.          Entire Agreement.  This Agreement sets forth the entire
understanding between the parties hereto and no other prior written or oral
statement or agreement shall be recognized or enforced.
 
B.           Severability.  If a court of competent jurisdiction determines that
any clause or provision of this Agreement is invalid, illegal or unenforceable,
the other clauses and provisions of the Agreement shall remain in full force and
effect and the clauses and provision which are determined to be void, illegal or
unenforceable shall be limited so that they shall remain in effect to the extent
permissible by law.
 
-2-

--------------------------------------------------------------------------------


C.           Assignment.  None of the parties hereto may assign this Agreement
without the express written consent of the other parties and any approved
assignment shall be binding on and inure to the benefit of such successor or, in
the event of death or incapacity, on assignor’s heirs, executors, administrators
and successors.
 
D.          Applicable Law.  This Agreement shall be governed by the laws of the
State of Texas, without giving effect to the conflict of laws provisions
thereof.
 
E.           Counterparts.  It is understood and agreed that this Agreement may
be executed in any number of identical counterparts, each of which may be deemed
an original for all purposes.
 
F.           Further Assurances.  At any time, and from time to time after the
debt for equity swap, each party hereto will execute such additional instruments
and take such action as may be reasonably requested by the other party to carry
out the intent and purposes of this Agreement.
 
G.          Amendment or Waiver.  Every right and remedy provided herein shall
be cumulative with every other right and remedy, whether conferred herein, at
law, or in equity, and may be enforced concurrently herewith, and no waiver by
any party of the Company’s performance of any obligation by the other shall be
construed as a waiver of the same or any other default then, theretofore, or
thereafter occurring or existing.  A writing signed by all parties hereto may
amend this Agreement.
 
H.          Headings.  The section and subsection headings in this Agreement are
inserted for convenience only and shall not affect in any way the meaning or
interpretation of this Agreement.
 
I.            Facsimile.  A facsimile, telecopy or other reproduction of this
Agreement may be executed by one or more parties hereto and such executed copy
may be delivered by facsimile or similar instantaneous electronic transmission
device pursuant to which the signature of or on behalf of such party can be
seen, and such execution and delivery shall be considered valid, binding and
effective for all purposes.  At the request of any party hereto, all parties
agree to execute an original of this Agreement as well as any facsimile,
telecopy or other reproduction hereof.
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date set
forth above.
 


Company:
Investor:
   
Gulf United Energy, Inc.
/s/ James Akew        
By:                                  
 
Name:                             
 
Title:                                
 
Investor:                                
                 





-3-

--------------------------------------------------------------------------------






